[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 MAY 17, 2006
                               No. 05-16338                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                          Agency Nos. A97-629-770
                              and A97-210-056

NORA PENA,
ANA VIRGINIA PENA-PENA,

                                                                      Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (May 17, 2006)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:

     Nora Pena and her minor child Ana Pena (collectively “petitioners”), natives
and citizens of Venezuela, petition for review of the final order of the Board of

Immigration Appeals (“BIA”) affirming the immigration judge’s (“IJ”) removal

order and denial of asylum and withholding of removal under the Immigration and

Naturalization Act (“INA”), 8 U.S.C. §§ 1158, 1231.1

       On appeal, Pena argues that she presented substantial evidence to support

her application for asylum and withholding of removal because (1) she and her

neighbors, upon leaving a protest, were threatened by members of the Circulos

Bolivarianos (“CB”), who support President Hugo Chavez; (2) she received

threatening phone calls from unidentified individuals, who she believed were

members of the CB because of the derogatory name that they called her; and (3)

once, after leaving work, she was slapped by a woman who claimed to be a

member of the CB. Pena maintains that the CB targeted her because of her

political affiliation with the Accion Democratica Party (“DAP”), which opposes

Chavez. Pena asserts that she established a well-founded fear of future persecution

because (1) she protested against Chavez; (2) the CB are aware of her affiliation

with the DAP; and (3) her opponents have shown that they are capable of harming

       1
         As an initial matter, Pena did not raise any argument regarding the IJ’s denial of her
application for relief under the United Nations Convention Against Torture and Other Cruel,
Inhuman or Degrading Treatment or Punishment pursuant to 8 C.F.R. § 208.16(c). Therefore,
Pena has abandoned that issue. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th
Cir. 2005) (per curiam) (holding that where an appellant fails to raise arguments regarding an
issue on appeal, the issue is deemed abandoned).


                                               2
her because the woman slapped her. Pena avers that the threat against her from

Chavez’s party is country wide, which precludes internal relocation. She also

maintains there is a clear probability that she will be persecuted if she returns to

Venezuela because her cousin received a threatening call and her home was

vandalized by Chavez’s supporters after Pena left for the United States. Finally,

Pena claims that the IJ erred in making an adverse credibility finding because it

was based on immaterial and slight differences in dates.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning,

we will review the IJ’s decision as well.” Id. To the extent that the BIA’s and IJ’s

decision was based on a legal determination, our review is de novo. Mohammed v.

Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001). The BIA and IJ’s factual

determinations are reviewed under the substantial evidence test, and we must

affirm the “decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Al Najjar, 257 F.3d at 1283-84

(quotation omitted). “To reverse the IJ’s fact findings, we must find that the record

not only supports reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d

1283, 1287 (11th Cir. 2003).



                                           3
      An alien who arrives in or is present in the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). The Attorney General may grant asylum if the

alien meets the INA’s definition of a “refugee.” 8 U.S.C. § 1158(b)(1). A

“refugee” is

               any person who is outside any country of such person’s
               nationality or, in the case of a person having no
               nationality, is outside any country in which such person
               last habitually resided, and who is unable or unwilling to
               return to, and is unable or unwilling to avail himself or
               herself of the protection of, that country because of
               persecution or a well-founded fear of persecution on
               account of race, religion, nationality, membership in a
               particular social group, or political opinion.

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status. Al Najjar, 257 F.3d at 1284. To establish asylum

eligibility, the alien must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that the statutorily listed factor will cause such future persecution. 8 C.F.R.

§ 208.13(a), (b); Al Najjar, 257 F.3d at 1287. “Demonstrating such a connection

requires the alien to present specific, detailed facts showing a good reason to fear

that he or she will be singled out for persecution on account of [some statutorily

listed factor].” Al Najjar, 257 F.3d at 1287 (quotations omitted). We have held

that “persecution,” as used to illustrate that an alien has suffered “past



                                            4
persecution,” is an “extreme concept, requiring more than a few isolated incidents

of verbal harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda, 401 F.3d at 1231 (quotations and alterations omitted).

       If the alien establishes past persecution, it is presumed that her life or

freedom would be threatened upon return to the country of removal unless the

government shows by a preponderance that the country’s conditions have changed

such that the applicant’s life or freedom would no longer be threatened or that the

alien could relocate within the country and it would be reasonable to expect her to

do so. Id.; 8 C.F.R. §§ 208.13(b), 208.16(b). An alien who has not shown past

persecution may still be entitled to asylum if he can demonstrate a future threat to

her life or freedom on a protected ground in her country. 8 C.F.R. §§ 208.13(b)(2),

208.16(b)(2). To establish a “well-founded fear,” an applicant must show that she

has a fear of persecution in her home country and that “[t]here is a reasonable

possibility of suffering such persecution if he or she were to return to that country.”

8 C.F.R. § 208.13(b)(2)(i). Further, “an applicant must demonstrate that h[er] fear

of persecution is subjectively genuine and objectively reasonable.” Al Najjar, 257

F.3d at 1289.

       To qualify for withholding of removal under the INA, an alien must show

that it is more likely than not that if returned to her country, the alien’s life or



                                             5
freedom would be threatened on account of race, religion, nationality, membership

in a particular social group, or political opinion. 8 U.S.C. § 1231(b)(3). “An alien

bears the burden of demonstrating that [s]he more-likely-than-not would be

persecuted or tortured upon h[er] return to the country in question.” Mendoza, 327

F.3d at 1287. Generally, where an alien fails to meet the “well-founded fear”

standard for establishing asylum eligibility, the alien cannot establish the higher

burden for withholding of removal. Al Najjar, 257 F.3d at 1292-93.

      Even if the IJ’s adverse credibility determination was erroneous, Pena has

failed to establish that she and her daughter were eligible for asylum. As we have

stated many times, persecution is an “extreme concept.” See, e.g., Sepulveda, 401

F.3d at 1231. In Sepulveda, we held that the death threats that the petitioner and

her family repeatedly received over the phone were not enough to rise to the level

of persecution. Id. at 1229, 1231. Similarly, phone calls like those received by

Pena involving name-calling and general threats to “watch out” or “take care,”

even coupled with a slap to the face and being threatened during a protest, do not

rise to the level of persecution. Pena thus has failed to establish that the evidence

she presented before the IJ compelled a finding of past persecution or fear of future

persecution, and she is not eligible for asylum.

      Likewise, Pena has failed to establish eligibility for withholding of removal,



                                           6
which generally requires a greater showing than eligibility for asylum. Al Najjar,

257 F.3d at 1292-93. Accordingly, we deny the petition for review.

      PETITION DENIED.




                                         7